DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim limitation “actuating element” and “correction element” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Neither the actuating element nor the correction element are described throughout the specification to provide sufficient detail as to what the corresponding structure for each element is.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claims not specifically referenced are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benson et al. (US 2011/0157758, hereafter “Benson”).
Regarding claim 1, Benson discloses a diaphragm control valve (Fig. 3A; para. [0036]), comprising: a diaphragm valve (104) that includes a valve housing (the housing forming 104 as shown in Fig. 3A) having a flow channel (the flow channel through 116 and 118), a diaphragm (112), and an actuator (102); a valve control (40) comprising an 
Regarding claim 2, Benson further discloses the diaphragm control valve according to claim 1, wherein the valve control additionally comprises a process controller (150), the process controller being configured to determine the corrected position set value from a process set value and from an actual process value. (para. [0041] - [0047])
Regarding claim 3, Benson further discloses the diaphragm control valve according to claim 1, wherein the plurality of predefined correction characteristic lines comprises a correction characteristic line for a linear control characteristic and/or at least one predefined correction characteristic line for an equal-percentage control characteristic, in particular with values of GP=1:25, 1:33, 1:50, 25:1, 33:1 and/or 50:1. (para. [0041] - [0047])
Regarding claim 4, Benson further discloses the diaphragm control valve according to claim 1, wherein the plurality of predefined correction characteristic lines 
Regarding claim 6, Benson further discloses the diaphragm control valve according to claim 1, wherein the diaphragm forms a first partial area (the area formed by the bottom of the diaphragm controlling fluid from 116) of a channel wall (the wall portion of 116) of the flow channel, a second partial area (the area controlled by the bottom of the diaphragm against the fluid path leading to 118) of the channel wall forming a valve seat (the portion which the diaphragm abuts against as shown in Fig. 3A), and wherein the diaphragm cooperatively with the valve seat defines a flow cross-section of the flow channel, wherein the actuator is configured to deflect the diaphragm and thus vary the flow cross-section between a minimum flow cross-section and a maximum flow cross-section. (Fig. 3A)
Regarding claim 7, Benson further discloses the diaphragm control valve according to claim 6, wherein the second partial area of the channel wall forms a web. (Fig. 3A)
Regarding claim 8, Benson further discloses the diaphragm control valve according to claim 1, wherein the diaphragm control valve characteristic line of the diaphragm control valve predetermined by a diaphragm valve characteristic line and the predefined correction characteristic line is linear or equal-percentage. (para. [0041] - [0047]; Figs. 3A, 5A, 5B)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson in view of Jennings et al. (US 2014/0203198, hereafter “Jennings”).
Regarding claim 5, Benson discloses all of the limitations of claim 4, as applied above, but fails to disclose diaphragms which include polytetrafluoroethylene or ethylene-propylene-diene rubber or fluororubber.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the diapgragm of Benson to be made of polytetrafluoroethylene as taught by Jennings since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. The motivation for doing so would be to utilize a simple soft material for the diaphragm. (para. [0005]) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chaffee (US 2009/0314354) discloses a method and apparatus for monitoring and controlling pressure in an inflatable device.
Ancimer et al. (US 2011/0088655) discloses a fuel injection control method for a direct injection gaseous-fueled internal combustion engine.
Easley et al. (US 2010/0146964) discloses an engine system having multi-stage turbocharging and exhaust gas recirculation.
Ruiz (US 2009/0031724) discloses an energy recovery system.
Ironside et al. (US 5,261,236) discloses a turbocharged engine control system.
Hirabayashi et al. (US 4,691,521) discloses a supercharger pressure control system for internal combustion engine with turbocharger.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/PAUL J GRAY/Examiner, Art Unit 3753